This case was by consent consolidated in the lower court and tried with the other case, out of which it grew, entitled Catherine Perbos, Wife of Albert Perbos, v. Percy S. Barrelli and Maryland Casualty Company (La.App.) 159 So. 631.
The result of the case depends upon the conclusion arrived at in the case mentioned, and we have held in that case that Mrs. Perbos had no right to recover and that judgment in her favor was manifestly erroneous.
For the reasons given in that case, the judgment in the present case is likewise erroneous, contrary to the law and the evidence, and it is now ordered, adjudged, and decreed that the judgment appealed from herein be annulled, avoided, and reversed. And it is now ordered that the demand of Albert Perbos against Percy S. Barrelli and Maryland Casualty Company be refused and rejected at his cost.
It is further ordered that Albert Perbos, defendant-appellee, pay the cost in both courts.
  MOUTON, not participating. *Page 634